IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN L. YOUNG, JR.,                      §
                                         §
       Defendant Below,                  § No. 112, 2022
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 1801013445 (S)
                                         §
       Appellee.                         §

                          Submitted: July 6, 2022
                          Decided:   August 22, 2022

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                   ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, John L. Young, Jr., filed this appeal from a Superior

Court order denying his motion for correction of an illegal sentence. The State of

Delaware has moved to affirm the Superior Court’s judgment on the ground that it

is manifest on the face of Young’s opening brief that the appeal is without merit.

We agree and affirm.

      (2)    The record reflects that, in April 2018, Young was charged by

information with multiple crimes, including second-degree rape. In May 2018, the

State informed Young’s counsel that Young was subject to an enhanced penalty
under 11 Del. C. 4205A(a)(2) because the rape victim was under fourteen. Under

Section 4205A(a)(2), a defendant convicted of a serious sex offense, including

second-degree rape, is subject to a sentence of twenty-five years to life imprisonment

if the victim is under fourteen. A grand jury subsequently indicted Young for

multiple crimes, including first-degree and second-degree rape.

         (3)    On August 6, 2018, Young pleaded guilty to second-degree rape,

contempt of court, and multiple violations of probation.        The plea agreement

included Young’s acknowledgement that Section 4205A applied because the rape

victim was under fourteen, the sentencing range of twenty-five years to life

imprisonment for the second-degree rape charge, and the parties’ agreement to

recommend a second-degree rape sentence of forty years of Level V incarceration

suspended after twenty-five years. The Superior Court accepted Young’s guilty plea

and immediately imposed the recommended sentence.             This Court dismissed

Young’s untimely appeal.1

         (4)    On February 14, 2022, Young filed a motion for correction of illegal

sentence. The Superior Court denied the motion. After filing a notice of appeal in

this Court, Young filed a motion for clarification, which appeared to be an untimely

motion for reargument, in the Superior Court. The Superior Court denied the

motion.


1
    Young v. State, 2018 WL 6118713 (Del. Nov. 20, 2018).


                                               2
       (5)     This Court reviews the denial of a motion for correction of illegal

sentence for abuse of discretion.2 We review questions of law de novo.3 A sentence

is illegal if it exceeds statutory limits, violates double jeopardy, is ambiguous with

respect to the time and manner in which it is to be served, is internally contradictory,

omits a term required to be imposed by statute, is uncertain as to its substance, or is

a sentence that the judgment of conviction did not authorize.4

       (6)     As he did below, Young argues in his opening brief that his second-

degree rape sentence is illegal because the State did not file an application for

sentencing enhancement as required by Section 4205A. This section provides that

“the Superior Court, upon the State’s application, shall sentence a defendant

convicted” of certain sexual offenses “to not less than 25 years up to life

imprisonment” if the defendant has previously been convicted of any sex offense

classified as a Class A or B felony or the victim is under fourteen.5 Young does not

dispute that he is guilty of second-degree rape or that the victim was under the age

of fourteen.

       (7)     Young’s argument is without merit. The State informed Young’s

counsel that Young was subject to an enhanced penalty under 11 Del. C. 4205A(a)(2)


2
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
3
  Id.
4
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
5
  11 Del. C. § 4205A(a)(2). The “upon the State’s application” language became effective, along
with other amendments, on July 1, 2018. 81 Laws. 2018, ch. 297, § 1.


                                              3
before he pleaded guilty. In his signed plea agreement, Young acknowledged that

Section 4205A applied to his case because the rape victim was under fourteen. The

parties also agreed to recommend a second-degree rape sentence of forty years of

Level V incarceration suspended after twenty-five years. The transcript of the plea

colloquy reflects that Young understood he faced a sentence of twenty-five years to

life imprisonment for the second-degree rape charge. The Superior Court imposed

the sentenced recommended by the parties. Under these circumstances, Young’s

second-degree rape sentence is not illegal. The Superior Court did not err in denying

Young’s motion for correction of illegal sentence.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                       BY THE COURT:

                                       /s/ Gary F. Traynor
                                             Justice




                                         4